I find myself unable to agree with the majority and respectfully dissent. The question is an all important one. First, the question of taxes may be entirely different in these two school districts, second, there may be outstanding bond issues in one district while there isn't in the other, and third, it is an obligation of the district to transport the pupils to the public school and if the consolidations permitted, the residents and citizens of the Broad Horn district will not *Page 115 
have had a chance to say whether or not it is feasible, reasonable or proper for their children to be transported from their homes to the Truro school. The majority base their opinion upon the construction of section 4133.
Section 4191 of the 1935 Code was passed by the General Assembly after section 4133 was passed and it is my contention that section 4191 is a general provision applicable to all phases of the law with reference to changing the boundary lines of school districts and in compliance with this section an election was necessary. I would reverse the lower court.
JUSTICE RICHARDS joins in this dissent.